Citation Nr: 1824228	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  12-09 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a refund of a $1,200 Montgomery GI Bill contribution.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1986 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating action by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at an October 2016 hearing before the undersigned Veterans Law Judge, the transcript of which has been associated with the record.


FINDING OF FACT

VA does not administer collection or refund of moneys paid to or withheld by a service department relating to educational benefits.


CONCLUSION OF LAW

There is no question of fact or law to be decided by the Board.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a refund of the contribution that he made during service to enroll in the Montgomery GI Bill (MGIB).  The Veteran reports that he was unable to use his benefit when he separated from service because he had to work to support his family.

Review of the claims file reveals a DD Form 2366, signed in September 1986, indicating that the Veteran wished to disenroll from the MGIB program.  It was noted on the form that the option to enroll would not be available at a later date. 

Communication with an individual at the Naval Personnel Command indicates that the Veteran appeared to have an enrollment date in June 1989 but that there was no DD Form 2366 for that period.  It was noted that the Veteran could request a refund based on that, but that the Veteran would have to complete a DD Form 827 and that the request would have to go through Defense Finance and Accounting Service (DFAS).

It is noted that the DD Form 2366 indicates that if the serviceman remains enrolled in the GI Bill, the amount will not be refunded.  

Review of the claims file reveals that the Veteran completed a DD Form 827.  However, the form has been date stamped as received by VA.  The form indicates that it is to be submitted to Defense Finance and Accounting Services (DFAS) and provides the proper address.

All questions in a matter which under 38 U.S.C. § 511(a) is subject to decision by the Secretary shall be subject to one review on appeal to the Secretary.  Final decisions on such appeals shall be made by the Board.  38 U.S.C. § 7104(a).

Although the Board has jurisdiction over matters of eligibility for educational benefits, the Board does not have jurisdiction over issues of refunds of military pay deducted as a contribution for eligibility to the MGIB program.  This determination is made by the Department of Defense through DFAS.  As the Veteran seeks refund of contributions withheld from military pay and as the Board does not have jurisdiction over this determination, there is no questions of fact or law to be decided by the Board and the appeal must be dismissed.  See 38 U.S.C. § 7104 (2012).





	(CONTINUED ON NEXT PAGE)




ORDER

The claim of entitlement to a refund of a $1,200 Montgomery GI Bill contribution is dismissed.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


